DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/16/2022  have been fully considered but they are not persuasive. In page 2-3 of the remarks, it has been argued that Sato (20150320395 A1) fails to disclose “to determine a filter coefficient to be applied to a Moving Target (MTI) filter, on a basis of the plurality of eigenvalues obtained at mutually-different points in time”, examiner respectfully disagrees. Attention is directed to previously cited [0047] of Sato, “The correlation matrix calculating circuitry 141 calculates a correlation matrix of a scanned region, from an array of consecutive reflection wave data acquired from the same position (the same sampling point). The computing circuitry 142 calculates the eigenvalues of the correlation matrix, and eigenvectors corresponding to the respective eigenvalues, for example. The computing circuitry 142 then calculates a matrix by reducing the rank of a matrix consisting of the eigenvectors arranged accordingly to the size of the respective eigenvalues, as a filter matrix for suppressing clutter components.” 
From cited portion of Sato above, a filter matrix for suppressing clutter components is interpreted as a filter coefficient, the filter matrix/coefficient is taken to be on a basis  of the plurality of eigenvalues because the eigenvectors used to obtain the filter matrix/coefficient  are “arranged according to the  size of respective eigenvalues” and “eigenvectors corresponding to the respective eigenvalues”, hence the filter matrix/coefficient is on the basis of the eigenvalues. The eigenvalues of the correlation matrix are calculated from “a scanned region, from an array of consecutive reflection wave data” i.e., the consecutive reflection wave data are at different points in time, the calculated eigenvalues will also be at different points in time in view of corresponding reflection wave data being obtained at different points in time. This addresses argument directed to claim 1. The same rationale applies to claims 9 and 10, also note, the singular values of the correlation matrix of the scan range being components of the correlation matrix. 
In view of the foregoing, Applicant’s arguments are deemed not persuasive and the previous rejections of the pending claims are hereby maintained, subjection to any clarification discussed above. 
Maintained Claim Rejections 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a) (1) as being clearly anticipated by Sato US 20150320395 A1.
Regarding claim 1, Sato discloses an ultrasound diagnosis apparatus comprising processing circuitry (“14” – Fig. 1, [0030]) configured: to sequentially obtain eigenvalues of a correlation matrix of a scan range, the correlation matrix being obtained from a data sequence of reflected-wave data in a mutually same position acquired by performing an ultrasound scan on the scan range formed with a plurality of scanning lines ([0045-0047], specifically [0047], lines 5-8); and to determine a filter coefficient to be applied to a Moving Target Indicator(MTI) filter, on a basis of the plurality of eigenvalues obtained at a mutually-different point in time ([0046] regarding coefficient used in suppressing clutter is calculated from calculated eigenvectors as detailed in [0047], note: the coefficient corresponds to the filter matrix, the filter matrix/coefficient is taken to be on a basis  of the plurality of eigenvalues because the eigenvectors used to obtain the filter matrix/coefficient  are “arranged according to the  size of respective eigenvalues” and “eigenvectors corresponding to the respective eigenvalues”, hence the filter matrix/coefficient is on the basis of the eigenvalues, the eigenvalues are obtained from an array of consecutive reflection wave data acquired from the same position, hence mutually different point in time, from the same position).
Regarding claim 2, see [0116], regarding determining rank to be reduced based on size relation among eigenvalues (Fig. 11, step S104) which would necessarily require comparison of the eigenvalues. 
Regarding claims 3 and 4: as to claim 3, the eigenvalues discussed in claim 1 include a first and second eigenvalue collected at a corresponding point in time, considering that the eigenvalues would vary within a heartbeat period, a second eigenvalue collected at a second point in time after the first eigenvalue could be either a minimum or maximum eigenvalue observed on a predetermined amount of time within one or two heartbeats since eigenvalues vary with motion/noise; and as to claim 4, size relations discussed in [0116] among eigenvalues includes a difference between a maximum/minimum eigenvalue and other eigenvalues in the group to include the first eigenvalue, to determine size relations.   
Regarding claim 5, see [0092] regarding computing circuitry determining rank to be reduced based on threshold illustrated in Fig. 7 and algorithm illustrated in Fig. 8, a rankcut number that determines a characteristic of the MTI filter on a basis of the plurality of eigenvalues , see steps S3, S4 and S5.
Regarding claim 6, see [0124], device of Fig. 1 discussed in claim 1 that calculates the MTI filter matrix by dividing the scanned region into a plurality of processing blocks (i.e. plurality of regions) and determining a filter coefficient corresponding to each processing block.
Regarding claim 8, see [0083] regarding correlation matrix calculating circuitry uses an array of consecutive reflection wave data acquired from the same position, as a data array for calculating the correlation matrix of the scanned region, collected by repeating a scan in which an ultrasonic wave is transmitted and received once along each of the scan lines in the scanned region (first scanned region).
Regarding claim 9, claim 9 differs with claim 1 in that claim 9 recites a medical Imaging apparatus, the ultrasound device of Sato is a medical imaging apparatus. Claim 9 is therefore anticipated by Sato for similar rationale as set forth in claim 1 above, the citations and discussions in claim 1 are equally applicable to claim 9 and would not be repeated here for the sake of brevity. 
Regarding claim 10, claim 10 differs with claim 1 in that claim 9 recites a non-transitory computer-readable medium storing a program that executes the functions of the processing circuitry of claim 1. Sato discloses in [0186] that processing function of disclosed are achieved by a CPU and a computer program using a non-transitory recording medium [0187]. Claim 10 is therefore anticipated by Sato for similar rationale as set forth in claim 1 above, the citations and discussions in claim 1 are equally applicable to claim 10 and would not be repeated here for the sake of brevity. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sato.
Regarding claim 7, Sato teaches in [0091] that the principal components to be reduced are based on a preset value or value designated by an operator and goes on to teach that eigenvalue size could be based on velocity that varies over time, due to heartbeats for heart or a blood vessel and [0092 determining rank to be reduced based on region where the ultrasound scan is performed.  It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to modify the processing circuitry of Sato to preset principal components to be reduced based on a heartbeat, when the scanned region is a heart or blood vessel as suggested by Sato. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160089115 A1 to Sato see for example claims 4, 7, 13 or 16 filter coefficient is based on eigenvalue.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793